DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 02/24/2021.


Status of Claims


Claim 17 has been cancelled. 
Claims 1-11, 14-16, 18, and 19 have been amended. 
Claims 21 and 22 have been added.
Claims 1-11, 13-16, and 18-22 are now pending.


Response to Arguments

The 35 U.S.C. 112(a) rejection of claims 5 and 16 is withdrawn due to submitted amendments.
Applicant's arguments filed on 02/24/2021 regarding the 35 U.S.C. 101 and 103 rejections of the claims have been fully considered. The Applicant argues the following.
  	As per the 101 rejection, the Applicant argues that (1) the claims are not directed to an abstract idea because the claims integrate the alleged judicial exception into a practical application, similar to Example 42, by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user (2) the claims improve the 
The Examiner respectfully disagrees. The claims are directed to the abstract idea of Certain Methods of Organizing Human Activity (e.g. managing personal behavior and interactions between people). The claims describes a process of task generation, delegation, communication, and management via a computer device. Task generation, delegation, and communication can be performed by a human without a computer and involves following rules or instructions (i.e. tasks). As per the October 2019 PEG, Certain Methods of Organizing Human Activity can encompass activity of a single person (e.g. a person following a set of instructions), activity that involve multiple people (e.g. a commercial interaction), and certain activity between a person and a computer (e.g. a method of anonymous loan shopping).
The abstract idea is not integrated into a practical application because the additional elements recited in the Applicant’s claims are considered computing and display devices that are used to facilitate the task creation, delegation, communication, and management (i.e. perform the abstract idea on a computer). The Applicant’s claims are not similar to Eligibility Example 42 claims in that the claims do not explicitly recite limitations of converting or transforming data to a standardized format nor recite real-time communication. The Applicant’s claims do 
The Examiner followed the October 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) for Step 2B analysis. As per the October 2019 PEG, the Examiner should explain why the additional elements, taken individually and in combination, do not results in the claims, as a whole, amounting to significantly more than the exception under Step 2B. The October 2019 PEG does not direct the Examiner to analyze claims as an “ordered combination” as stated by the Applicant. The Examiner considered all the additional elements individually and in 
In conclusion, based on the Examiner’s analysis of the claims, the 35 U.S.C. 101 rejection is maintained.
  	As per the 103 rejection, the Applicant argues that Zambetti, Gruber, nor Cash describe the limitations in the amended claims 1, 11, and 19 (pgs. 20-23)
The Examiner finds the Applicant’s arguments persuasive. Therefore, the previous 103 rejection has been withdrawn. However, upon further consideration, a new ground of 103 rejection for the claims is made. See details below.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 6, 16, and 22 are objected to because of the following informalities:
Claims 6, 16, and 22 limitation “service or application is sent the at least one of the subset tasks… ” should read “service or application is sent to the
Claims 11 lines 22-23 limitation “task status comprises task-user names and corresponding subset tasks and a task completion marker…” should read “task status comprises task-user name, corresponding subset tasks, and a task completion marker…”
 	Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11 and 13-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 lines 21-23 recite the limitation of “…where the impersonated task status comprises task-user names and corresponding subset tasks and a task completion marker generated by the data object corresponded with the UGIT”. The Applicant’s specification does not support the impersonated task status comprises “corresponding subset tasks”. Paragraphs [0004], [0082], and [0121] state that “the impersonated task 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 16 include the limitation of “the third-party service or application”.  There is insufficient antecedent basis for “the third-party service or application” because “a third-party service or application” is not introduced in claim 11. Therefore, claim 16 is considered indefinite. For examination purposes, “the third-party service or application” will be interpreted as “a third-party service or application”.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 13-16, and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention, “Digital Assistant Task Management”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (i.e. managing personal .
Step 1:  Claims 1-11, 13-16, and 18-22 are directed to a statutory category, namely a system (claims 1-10), a method (claims 11, 13-16, and 18) and a computer-readable storage device (claims 19-22).
Step 2A (1): Independent claims 1, 11 and 19 are directed to an abstract idea of “managing personal behavior or relationships or interactions between people”, based on the following claim limitations. Independent claims 1 and 19 limitations include “identify, in response to input from an input-user, a data object corresponded with a user generated impersonated task (UGIT) and a task-user from a people graph, the data object corresponded with the UGIT (i.e. task) comprising an indication of a set of users authorized to modify the data object corresponded with the UGIT (i.e. task) in order to mark the UGIT (i.e. task) as complete, wherein the UGIT (i.e. task) comprises a plurality of subset tasks, wherein the plurality of subset tasks are distributed among the set of the task-users for completion, wherein completion of all the subset tasks satisfies completion of the UGIT; monitor for indicators wherein the indicators correspond to completion of the one or more of the subset tasks of the UGIT (i.e. task); modify a data object corresponding to the UGIT (i.e. task) to reflect a completion status upon receipt of the indicators from each one of the task-users of the set of task-users indicating each one of the plurality of subset tasks is complete; and transmit a notification to at least one of the input-user and the set of the task- users based on the modified data object corresponded with the UGIT (i.e. task). Independent claim 11 limitations include “creating a data object corresponded with a user generate impersonated task (UGIT) based on an input received; graphically presenting task-users and the data object corresponded with the UGIT (i.e. task), where the task-users are selected from a people graph…; verifying a communication permission status between a user who generated the data object corresponded with the UGIT and the task-users; graphically presenting an impersonated task status indicated by the data object corresponded with the UGIT (i.e. task) where the impersonated task status comprises task-user names and corresponding subset tasks and a task completion marker generated by the data object corresponded with the UGIT (i.e. task); sending the UGIT (i.e. task) to a third-part service for completion of the UGIT (i.e. task); sending a notification of task completion to a user who created the data object corresponded with the UGIT… ”. These claims are directed towards task generation, delegation, and management. Dependent claims 2-10 and 20 include limitations that further describe how the tasks are generated, delegated, and communicated through a computer device. Dependent claims 13-16, 18, and 21-22 further describes the method for managing tasks. In summary, a computer device is being used to generate, delegate, and communicate tasks (i.e. instructions) to individuals, thus managing their personal behavior. These limitations, under the broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” which includes managing personal behavior or relationships or interactions between people (e.g. social activities, teaching, and following rules or instructions) and thus recite an abstract idea. Certain Methods of Organizing Human Activity encompass activity of a single person (e.g. a person following a set of instructions), activity that involve multiple people (e.g. a commercial interaction), and 
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 5-6, 9, 11, 14, 15-16, and 18-22 recite additional elements of a shared device, a processor, a storage with instructions, a people graph, a data store, and a task-user device, (claim 1), third-party service or application (claims 5-6, 15-16, and 21-22), a task service, a data store (claims 9, 11, and 14),  a display, a shared device, a people graph, a consent service storage, a task service, and a data store (claim 11), a user interface (claim 18), a computer-readable storage device that stores instructions, a processor, a people graph, a data store, a task-user device, and a display (claim 19), and a device physically separate from a shared device (claim 20). These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computing and display devices that are used to facilitate the task creation, allocation, and communication.  Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 1-11, 13-16, and 18-22 do not integrate the judicial exception into a practical application and thus are not patent eligible.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 5-6, 9, 11, 14, 15-16, and 18-22 recite additional elements as stated above. Per the Applicant’s specification, “shared devices hosting digital assistants may be housed within computer hardware of many shapes, sizes, user interaction models, and communication types. For example, the hardware may be a full personal computer, mobile device, tablet, speaker system, augmented reality (AR) system, or virtual reality system (VR)” [0020]; the processor can be a single core processor, a multi-core processor, a computing cluster, or any number of other configurations [0057]; the storage can include a hard drive, an optical drive, a USB flash drive, an array of drives, cloud storage, network area storage, or any other suitable storing means or combinations thereof [0060]; the people graph may represent a stored collection of patterns and relationships about users, the devices they user, the permissions they give each other, and the connections each person may have authorized [0035]; the data store stores user identifying, messaging, picture, or preference and setting information [0039]; The task-user device can be any computer device compatible with the system. The display device may include a display screen that is a built-in component of the computing system and may also include a computer monitor, television, or projector, among others, that is externally connected to the computing system [0059]. Per paragraph [0042]; third-party service or application include ride sharing apps, weather services, online shopping venues, online search engines, etc. [0096]; the task service is part of the impersonated tasks runtime technique which includes a number of services and modules for managing and creating and distributing tasks among a number of users. The task service may send out tasks such as reminders and to dos [0042]; the computer-Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) (see MPEP 2106.05(f)). Therefore, claims 1-11, 13-16, and 18-22 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and thus are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7-11, 13-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zambetti et al. (US 2011/0276896 A1) in view of Nayar et al. (US 2015/0254596 A1).
As per claim 1 (Currently Amended) Zambetti teaches a system for dynamically managing impersonated tasks through a shared device comprising (Zambetti e.g. Fig. 1A, A user supersystem as a communications hub to generate, display, and/or handle user-based tasks for a family group (Abstract).): 
Zambetti teaches a processor (Zambetti e.g. Fig. 6 processor 610); and 
Zambetti teaches a storage with instructions that, in response to execution by the processor, to perform operations comprising (Zambetti e.g. Fig. 6 storage device 625; The computing device comprises at least one processor and at least one computer readable storage medium in communication with the at least one processor. The at least one computer readable storage medium might have encoded thereon a set of instructions that are executable by the processor 
Zambetti teaches identify, in response to input from an input-user, a data object corresponded with a user generated impersonated task (UGIT) and task-users from a people graph, the data object corresponded with the UGIT comprising an indication of a set of the task-users authorized to modify the data object corresponded with the UGIT in order to mark the UGIT as complete (Zambetti e.g. The system receives, via an input device, user input pertaining to generating a new task and assigning one or more task properties to the new task [0023]. Task properties might include one or more users to whom the task is assigned (claim 16 and [0159]), a task auditor that is responsible for determining whether the new task has been completed [0026], one or more due dates, reminder settings, expiration dates, etc. [0156]. The task may be generated in such a way as to designate assignment to a certain user or users (e.g. the task application is initiated by selecting an icon associated with a particular user or user group) [0159]. Contacts may be stored for the family and/or for individual members of the family (i.e. people graph) [0136]. Tasks may be associated with text and/or other media (i.e. data objects) [0164]. The task may be dragged and dropped onto a user icon, the task may be auto-assigned according to task content (e.g., first audio or text in the task message indicates the desired user for assignment, for example "Zac: ..."), etc. [0159]. The person assigned to the task and/or auditor can mark the , wherein the UGIT comprises a plurality of subset tasks, wherein the plurality of subset tasks are distributed among the set of the task-users for completion, wherein completion of all the subset tasks satisfies completion of the UGIT, 
Zambetti teaches wherein the UGIT comprises a plurality of tasks, wherein the plurality of tasks are distributed among the set of task-users for completion (Zambetti e.g. Tasks may be assigned to one or more members of a family (Abstract). Each of the tasks has a different associated party, different types of due dates, etc. [0144].) 
Zambetti does not explicitly teach wherein the plurality of subset tasks are distributed among the set of the task-users for completion, wherein completion of all the subset tasks satisfies completion of the UGIT.
However, Nayar teaches wherein the plurality of subset tasks are distributed among the set of the task-users for completion, wherein completion of all the subset tasks satisfies completion of the UGIT.(Nayar e.g. Figs. 1-2, Nayar teaches techniques for distributing tasks to skilled workers participating in a managed crowd-sourcing workforce (Abstract). Each task may be divided into smaller subtasks. Each crowd worker is then 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Zambetti’s multi-user integrated task list to include assigning subtasks to one or more users as taught by Nayar in order to improve quality and throughput (Nayar e.g. [0070]).
Zambetti teaches send the data object corresponded with the UGIT to at least one data store in response to a verified communication permission status, Reply to Office Action of: 11/24/2020 (Zambetti e.g. Figs. 1 & 8, A user supersystem 100 is in communication with one or more member devices 860 and a task data store 850 [0145]. The set of instructions for controlling operation of the device might include instruction for storing in a data store, a multi-user task list comprising a plurality of tasks, each task being assigned to one or more users [0022]. Tasks may be associated with text and/or other media (i.e. data objects) [0164]. Instructions for notifying one or more users of the new task might comprise instructions for transmitting a notification to one or more mobile devices associated with one or more users (i.e. task-user device) [0024]. Individual communications sessions are 
Zambetti in view of Nayar teach monitor for indicators from at least one task-user device associated with one or more of the task-users, wherein the indicators correspond to completion of one or more of the subset tasks of the UGIT, 
Zambetti teaches monitor for indicators from at least one task-user device associated with one or more of the task-users, wherein the indicators correspond to completion of one or more of the tasks of the UGIT (Zambetti e.g. The set of instructions comprises instructions for receiving an indication that the new task has been completed [0025].) 
Zambetti does not explicitly teach wherein the indicators corresponds to completion of one or more of the subtasks of the UGIT.
However, Nayar teaches wherein the indicators corresponds to completion of one or more of the subtasks of the UGIT (Nayar e.g. Figs. 1 & 5A, Each crowd worker is assigned to complete a task, or, if a task is divided into subtasks, one or more subtasks [0005]. The client device 146 is configured to execute a client application (client app) 148, which is, in turn, configured to request tasks from the crowd worker routing system 162, where a task involves completion of a QC check task on a media source asset (Fig. 1 and  [0022]). At step 512, the crowd worker routing system 162 detects that a task assigned to a crowd worker has been completed (Fig. 5A and [0076]).)

Zambetti in view of Nayar teach modify the data object corresponding to the UGIT to reflect a completion status upon receipt of the indicators from each one of the task-users of the set of task-users indicating each one of the plurality of subset tasks is complete, and 
Zambetti teaches modify the data object corresponding to the UGIT to reflect completion status upon receipt of the indicators from each one of the task users of the set of task-users indicating each one of the plurality of tasks is complete (Zambetti e.g. Tasks may be assigned to one or more members of the family (Abstract). There might also be further instructions for updating a record of the new task (i.e. data object) in the data store to indicate that the new task has been completed and/or instruction for notifying one or more users that the task has been completed [0025].)
Zambetti does not explicitly teach receiving from each one of the task-users an indication that each one of the plurality of subset tasks is complete.
However, Nayar teaches receiving from each one of the task-users an indication that each one of the plurality of subset tasks is complete. 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Zambetti’s multi-user integrated task list to include assigning subtasks to one or more users as taught by Nayar in order to improve quality and throughput (Nayar e.g. [0070]).
Zambetti teaches transmit a digital notification to at least one of the input-user and the set of the task-users based on the modified data object corresponded with the UGIT
As per claim 11 (Currently Amended) Zambetti teaches a method for managing impersonated tasks, comprising (Zambetti e.g. Figs. 9 & 10. The integrated tasks subsystem 810 may coordinate tasks for the entire family and for each family member [0146]. Fig. 9 is a method 900 for handling a task in an integrated task list environment [0155].) : 
Zambetti teaches creating a data object corresponded with a user generated impersonated task (UGIT) based on an input received through a display used to interact with an interaction model of a shared device
Zambetti teaches graphically presenting, via the display, task-users and the data object corresponded with the UGIT, where the task-users are selected from a people graph, the data object corresponded with the UGIT comprising an indication of a set of the task-users authorized to modify the data object corresponded with the UGIT in order to mark the UGIT as complete (Zambetti e.g. Figs. 1, 11 and 12, The tablet system 120 may be used as a graphical communications hub in a family's home, used by the family to generate, view, and manage tasks for each member of the family and for the family as a unit [0135]. Tasks can be displayed prominently on a main dashboard page of the user supersystem 100, displayed on a cumulative task page for the family, displayed on a task page for the assigned family member(s) 820, sent via one or more messaging modes to one or more member devices 840 associated with the family member(s) 820 assigned to the task, etc. [0154]. Fig. 9 block 912 the task may be assigned to one or more users. The task is assigned by entering or selecting users as part of the integrated tasks subsystem 810 interface [0159]. Tasks may be associated with text and/or other media (i.e. data objects) [0164] and may include notes, recurring to-do items, and relate to “don’t forget” type of items [0147]. Task properties might include one or more users to whom the task is assigned (claim 16 and [0159]), a task auditor that is responsible for determining whether the new task has been completed [0026], one or more due dates, reminder settings, expiration dates, etc. [0156]. The person assigned to the task and/or auditor can mark the task as completed via an interface ([0161] and [0167]-[0168]).), Zambetti in view of Nayar teach wherein the UGIT comprises a plurality of subset tasks, wherein the plurality of subset tasks are distributed among the set of the task-users for completion, wherein completion of all the subset tasks satisfies completion of the UGIT; (See claim 1bi for response.)
Zambetti teaches verifying a communication permission status between a user who generated the data object corresponded with the UGIT and the task-users from a consent service storage; (Zambetti e.g. Fig. 3, The authentication system 372, in the provider network 160, is used for authorization, authentication, accounting, registration, and/or similar functionality [0087]. Individual communications sessions are authorized, registered, etc. by the authentication system [0088]. Notifications can be provided to one or more users to whom the task is assigned, one or more users designated as task auditors, and/or the like [0161]. One or more auditors are assigned to tasks for various purposes including to verify completion of tasks, to release rewards, to override or change task settings, etc. [0160].)
Zambetti teaches invoking a task service to pass the data object corresponded with the UGIT to a data store designated for the task-users in response to a verified communication permission status identified at the consent service storage; (Zambetti e.g. Fig. 9 block 912 Tag task for user; The task may be assigned to one or more user [0159]. For example, the task may be assigned (e.g. tagged) for Zac, causing the task to associated with Zac in the integrated tasks subsystem 810. The system can include functionality for storing a multi-user task list in the data store (i.e. task data store 850), where each task is assigned to one or more users ([0022] & [0149]). Tasks may be associated with 
Zambetti in view of Nayar teach graphically presenting, via the display, an impersonated task status indicated by the data object corresponded with the UGIT where the impersonated task status comprises task-user names and corresponding subset tasks and a task completion marker generated by the data object corresponded with the UGIT; 
Zambetti teaches graphically presenting, via the display, an impersonated task status indicated by the data object corresponded with the UGIT where the impersonated task status comprises task-user names, corresponding tasks, and a task completion marker generated by the data object corresponded with the UGIT (Zambetti e.g. Figs. 9 block 924 and 11-12; An indication of the generated task is displayed to notify a user that the task has been assigned to that user. An icon associated with a family member may have a number in a corner of the icon corresponding to the number of tasks waiting for completion by that family member. Displaying an indication of the task includes formatting the task data (i.e. data object) for display on the family member's 820 task page, for sending via messaging to the assigned family member 820 (e.g., and/or to other family members 820), etc. [0162]. An interface may be provided with one or more options, including marking the task as complete [0167].)
Zambetti does not explicitly teach that the tasks include subtasks.

The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Zambetti’s multi-user integrated task list to include assigning subtasks to one or more users as taught by Nayar in order to improve quality and throughput (Nayar e.g. [0070]).
Zambetti teaches presenting, with the display, an interactive area that, in response to a selection action by the user, displays an option to toggle between a disabled and an enabled capability for task creation for the data object corresponded with the UGIT; and Page 6 of 23Application No. 15/866,770Attorney Docket No. 403314-US-NP/28841.342529Reply to Office Action of: 11/24/2020(Zambetti e.g. The tablet system 120 may be used as a graphical communications hub in a family's home, used by the family to generate, view, and manage tasks for each member of the family and for the family as a unit [0135]. A task list application may be accessed, as facilitated by an integrated tasks subsystem 810, through which a new task control (e.g. a soft button) may be available for adding a new task [0155]. Tasks may be associated with text and/or other media (i.e. data objects) [0164] and may include notes, recurring to-do items, and relate to “don’t forget” type of items [0147].)
Zambetti in view of Nayar teach sending a notification of task completion to a user device of the user who created the data object corresponded with the UGIT, where the notification is sent upon receipt of indicators from each one of the task-users of the set of task-users indicating each one of the plurality of subset tasks is completed. 
Zambetti teaches sending a notification of task completion to a user device of the user who created the data object corresponded with the UGIT, where the notification is sent upon receipt of indicators from each one of the task-users of the set of task-users indicating each one of the plurality of tasks is completed (Zambetti e.g. There might also be further instructions for updating a record of the new task (i.e. data object) in the data store (i.e. task data store 850) to indicate that the new task has been completed and/or instruction for notifying one or more users that the task has been completed [0025]. Notifications can occur at the time the task is created and/or assigned, at the time a user indicates the task has been completed, and/or at the time an auditor confirms that the task has been completed, etc. [0161].)
Zambetti does not explicitly teach receipt of indicators from each one of the task-users of the set of task-users indicating each one of the plurality of subset tasks is completed.
However, Nayar teaches receipt of indicators from each one of the task-users of the set of task-users indicating each one of the plurality of subset tasks is completed. (Nayar e.g. Figs. 1-2, and 5A, Each task may be divided into smaller subtasks. Each crowd worker is then assigned to complete a task or, if a task is divided into subtasks, one or more of the subtasks, after which the crowd worker completes the assigned work, where the assigned work includes tasks and/or subtasks. Over time, all the work is performed by the group of crowd workers, 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Zambetti’s multi-user integrated task list to include assigning subtasks to one or more users as taught by Nayar in order to improve quality and throughput (Nayar e.g. [0070]).
As per claim 19 (Currently Amended), Zambetti teaches a computer-readable storage device that stores instructions that, in response to an execution by a processor, perform operations comprising (Zambetti e.g. The computing device comprises at least one processor and at least one computer readable storage medium in communication with the at least one processor. The computer readable storage medium might have encoded thereon a set of instructions that are executable by the processor to cause the computer system to perform one or more operations in accordance with the functionality of various embodiments [0018].): 
Zambetti in view of Nayar teach identify, in response to input from an input-user , a data object corresponded with a user generated impersonated task (UGIT) and task-users from a people graph, the data object corresponded with the UGIT comprising an indication of a set of the task-users authorized to modify the data object corresponded with the UGIT in order to mark the UGIT as complete, wherein the UGIT comprises a plurality of subset tasks, wherein the plurality of subset tasks are distributed among the set of the task-users for completion, wherein completion of all the subset tasks satisfies completion of the UGIT, (See claim 1bi for response.)
Zambetti teaches send the data object corresponded with the UGIT to at least one data store in response to a verified communication permission status, (See claim 1bii for response.)
Zambetti in view of Nayar teach monitor for indicators from at least one task-user device associated with one or more of the task-users, wherein the indicators correspond to completion of one or more of the subset tasks of the UGIT; (See claim 1biii for response.)
Zambetti in view of Nayar teach modify the data object corresponded with the UGIT to reflect a completion status upon receipt of the indicators from each one of the task-users of the set of task-users indicating each one of the plurality of subset tasks is complete; (See claim 1biv for response.)
 Zambetti teaches transmit a digital notification to the set of the task-users based on the modified data object corresponded with the UGIT; and (See claim 1bv for response.)
Zambetti teaches present, with a display, an interactive area that, in response to a selection action by the input-user, displays an option to toggle between a disabled and an enabled capability for task creation for the data object corresponded with the UGIT. (See claim 11f for response.)
As per claim 3 (Currently Amended), Zambetti in view of Nayar teach the system of claim 1, Zambetti also teaches wherein the verified communication permission status is based on a familial relationship between the task- users and the input user where the higher status of an older generation in a family structure allows an input-user of an older generation to delegate tasks to the task-users in response to a determination that the task-users are in a younger generation. (Zambetti e.g. Fig. 7 The family communication environment 700 includes one or more levels of family communications hierarchy; “inner circle”, “extended circle”, “outer circle”, and “others” [0137]. The levels are intended to refer to a party’s relationship with the household [0138]. Communication amongst the various levels are approved via some technique by one or more members of the “inner circle” (i.e. parent), etc. [0143]. Also, one or more auditors may be assigned to tasks. The member that assigned the task, a default member (e.g. Mom), or a selected member may be assigned as able to verify the completion of a task [0154]. Auditors can verify completion of tasks, override or change task settings, etc. [0160]. For example, when Gaby (child) indicates to the user supersystem 100 that she completed the task (e.g. and/or when completion of the task is verified by a parent, the assignor, etc.), a reward may be provided and/or revealed [0150]. The Examiner submits that the parent is the input user and the child is the specified task-user in this example.)
As per claim 4 (Currently Amended), Zambetti in view of Nayar teach the system of claim 1, Zambetti also teaches wherein: Page 3 of 23Application No. 15/866,770Attorney Docket No. 403314-US-NP/28841.342529 Response Filed 02/24/2021 Reply to Office Action of: 11/24/2020the digital notification is transmitted to the at least one task-user device associated with the one or more of the task-users. (Zambetti e.g. The set of instruction might include notifying one or more users of the new task. The instructions for notifying one or more users of the new task might comprise instructions for transmitting a notification to one or more mobile devices associated with the one or more users [0024]. Tasks may be associated with text and/or 
As per claim 7 (Currently Amended), Zambetti in view of Nayar teach the system of claim 1, Zambetti also teaches wherein: an interaction model is responsive to inputs for UGIT creation, UGIT sharing, and task delegation by the input-user, and the interaction model is responsive to input received at a microphone recording human speech. (Zambetti e.g. Fig. 1A, The user supersystem 100 is provided by the tablet system 120, the handset system 130, and/or their respective client subsystems 140. The tablet system includes a large display that is responsive to interactions such as remote interaction, voice capture (e.g. direct voice recording, etc.), by motion capture, and or in any other useful way [0053]. The tablet system 120 may be used as a graphical communications hub in a family’s home, used by the family to generate, view, and manage tasks for each member for the family and for the family unit [0135]. A task application is loaded on the tablet system and member device [0148].)
As per claim 8 (Currently Amended), Zambetti in view of Nayar teach the system of claim 1, Zambetti also teaches wherein the storage comprises instructions that, in response to execution by the processor, cause the processor to verify a communication permission status between the input-user and one or more of the task- users from a consent service storage. (Zambetti e.g. Figs. 3 & 7, A 
As per claim 9 (Currently Amended), Zambetti in view of Nayar teach the system of claim 1, Zambetti also teaches wherein the storage comprises instructions that, in response to execution by the processor, cause the processor to pass, with a task service, an access request notification to a data store of at least one of the task-users in response to an unverified communication permission status. (Zambetti e.g. The authentication system 372, in the provider network 160, is used for authorization, authentication, accounting, registration, and/or similar functionality [0087]. Individual communications sessions are authorized, registered, etc. by the authentication system. New devices in a user network may send a registration request to the authentication system, which may keep track of and/or authorize user devices (i.e. specified task-user) [0088]. The Examiner submits that an unverified, unauthorized, or unauthenticated user in this system would be alerted to register.)
As per claim 10 (Currently Amended) Zambetti in view of Nayar teach the system of claim 7, Zambetti also teaches wherein the interaction model is responsive to inputs from a detected user movement relative to objects displayed where the objects displayed are grouped by the input-user who generated the UGIT. (Zambetti e.g. Fig. 11, A graphical interface corresponding to a family member’s task page is displayed to the tablet system 120 display when a family member selects his icon on the main dashboard screen, or accesses a tasks page associated with the family [0163]. Tasks page may categorize and/or identify tasks various ways and also tasks may be sorted and/or filtered for particular family members ([0164]-[0165]).)
As per claim 13 (Original), Zambetti in view of Nayar teach the method of claim 11, Zambetti also teaches comprising presenting a developer mode of the shared device, the developer mode to expose editable permissions and identity information from the consent service storage. (Zambetti e.g. The auditor(s) may be selected for purposes including to verify completion of tasks, to release rewards, to override or change task settings, etc. [0160]. Communication with certain contacts are approved via some technique by one or more members of the “inner circle” [0143]. The Examiner submits that the overriding functions of the auditor and approval of contacts by “inner circle” member for communication setting are indicative of a developer mode.)
As per claim 14 (Currently Amended), Zambetti in view of Nayar teach the method of claim 11, Zambetti also teaches comprising invoking the task service to pass an access request notification to the data store of the task-users in response to an unverified communication permission status. (Zambetti e.g. The authentication system 372, in the provider network 160, is used for authorization, authentication, 
As per claim 18 (Currently Amended), Zambetti in view of Nayar teach the method of claim 11, Zambetti also teaches comprising a user interface comprising inputs for UGIT creation, UGIT sharing, and UGIT delegation by the user. (Zambetti e.g. Figs. 1A, 11 and 12; The user supersystem 100 includes a base station system 110, a tablet system 120, and a handset system 130. The tablet system 120 may be used as a graphical communications hub in a family’s home, used by the family to generate, view, and manage tasks for each member for the family and for the family unit [0135].)
As per claim 20 (Previously Presented), Zambetti in view of Nayar teach the computer-readable storage device of claim 19, Zambetti also teaches wherein the data object corresponded with the UGIT is created in a device physically separate from a shared device for impersonated tasks. (Zambetti e.g. Family members may interact with the tasks through the communication hub and/or through other devices (e.g. cell phones, PDAs etc.) (Abstract and [0142]). The tablet system 120 may be used as a graphical communications hub in a family's home, used by the family to generate, view, and manage tasks for each member of the family and for the family as a unit [0135]. Tasks 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zambetti et al. (US 2011/0276896 A1) in view of Nayar et al. (US 2015/0254596 A1) and in further view of Kleinbart et al. (US 2012/0278388 A1).
As per claim 2 (Currently Amended), Zambetti in view of Nayar teach the system of claim 1, wherein the verified communication permission status is based on a workplace organizational hierarchy that comprises the roles and permissions of the input-user and the task-users, wherein the input-user with a managerial role is able to delegate to the task-users, and where an input-user that is not a manager of the task-users is not able to delegate a task to the task-users.
Zambetti teaches the verified communication permission status is based on a family hierarchy (Zambetti e.g. A user supersystem acts as a communications hub to generate, display, and/or handle user-based tasks for a family group (Abstract). The term "family" (also referred to as a "household"), is intended to generally describe any relatively small group of parties (e.g. individuals, groups, entities, etc.) who may or may not be directly related and who tend to share space (or other close interests) and tend to communicate frequently about issues, including issues affecting the shared space [0136]. Individual communications sessions are authorized, registered, etc. by the authentication system 372 [0088].)
Zambetti in view of Nayar do not explicitly teach the verified communication permission status is based on a workplace organizational hierarchy that comprises the roles and permissions of the input-user and the specified task-user, wherein a the input-
However Kleinbart teaches the verified communication permission status is based on a workplace organizational hierarchy that comprises the roles and permissions of the input-user and the specified task-user, wherein a the input-user with a managerial role is able to delegate to a task-user, and where an input-user that is not a manager of the task-user is not able to delegate a task to the specified task-user (Kleinbart e.g. A personnel taxonomy for organizations and individuals may be provided which includes information that allows a viewer to filter and/or orient a taxonomy structure to display a graphs representing participants by the sum of task responsibility and prescribed task roles [0095]. Users within an organization and individuals may assign roles for task participants such as a primary administrator, administrators, editors, viewers, and owners. The primary administrator is the person who creates the task and is granted the privileges of all the other roles and has sole control over the task’s settings. Administrators, in contrast, invite and/or assign participants to a task and have the ability to read/write and converse. Editors may read and/or write and converse, and viewers may read and converse. Owners may be assigned administrative-type privileges and may be granted ownership rights more for taxonomic purposes [0114].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Zambetti in view of Nayar’s task management system to include workplace hierarchical structure as taught by Kleinbart in order to improve personal and professional productivity (Kleinbart e.g. [0003]).
Claims 5, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zambetti et al. (US 2011/0276896 A1) in view of  Nayar et al. (US 2015/0254596 A1) and in further view of Gruber et al. (US 2013/0311997 A1).
As per claims 5 (Currently Amended), 15 (Currently Amended), and 21 (New),  Zambetti in view of Nayar teach the system of claim 1, method of claim 11, and computer-readable storage device of claim 19, wherein at least one of the subset tasks is delegated to a third-party service or application. 
Zambetti in view of Nayar teach assigning at least one of the subset tasks to task-users (Nayar e.g. Figs. 1-2, Nayar teaches techniques for distributing tasks to skilled workers participating in a managed crowd-sourcing workforce (Abstract). Each task may be divided into smaller subtasks. Each crowd worker is then assigned to complete a task or, if a task is divided into subtasks, one or more of the subtasks, after which the crowd worker completes the assigned work, where the assigned work includes tasks and/or subtasks [0005].)
Zambetti in view of Nayar do not explicitly teach wherein at least one of the subset tasks is delegated to a third-party service or application.
However, Gruber teaches assigning a subtask to a third-party service (Gruber e.g. Gruber teaches methods, systems, and computer readable storage media that integrate a digital assistant system with one or more third party service provider systems to generate a response to a user request based on information or assistance obtained from at least one of the one or more third party service provider systems [0006]. The method includes receiving an input of a user, and, in accordance with the input, identifying a respective task type from a plurality of predefined task types associated with a plurality of 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Zambetti in view of Nayar’s task management system to include integration with third party service providers as taught by Gruber in order perform tasks that the digital assistant system and/or task-users cannot otherwise perform (Gruber e.g. [0005]).
Claims 6, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zambetti et al. (US 2011/0276896 A1) in view of  Nayar et al. (US 2015/0254596 A1), in further view of Gruber et al. (US 2013/0311997 A1), and in further view of Cash et al. (US 2014/0365227 A1).
As per claims 6 (Currently Amended)  and 22 (New), Zambetti in view of Nayar and Gruber teach the system of claim 5 and computer-readable storage device of claim 21, wherein the third-party service or application is sent the at least one of the subset tasks of the UGIT at a scheduled time.
Zambetti in view of Nayar and Gruber teach sending at least one of the subset tasks to a third-party service (Gruber e.g. Gruber e.g. Gruber teaches methods, systems, and computer readable storage media that integrate a digital assistant system with one or more third party service provider systems to generate a response to a user request based on information or assistance obtained from at least one of the one or more third party service provider systems [0006]. The method includes receiving an input of a user, and, in accordance with the input, identifying a respective task type from a plurality of 
Zambetti in view of Nayar and Gruber do not explicitly teach wherein the third-party service or application is sent the at least one of the subset tasks of the UGIT at a scheduled time.
However, Cash teaches wherein the third-party service or application is sent the at least one of the subset tasks of the UGIT at a scheduled time (Cash e.g. Fig. 1, Cash teaches methods, device, systems, and non-transitory computer readable storage media for operating a digital assistant so as to share an information item with a third party [0005]. Digital assistant system can perform requested tasks and provide requested advice, information, or services [0003]. Fig. 3A Fig. 3A digital assistant system task flow processor 342 employs the assistance of a service processing module 346 to complete a task requested in the user input. Service processor 346 can act on behalf of task flow processor 342 to interact with other user applications installed on the user device, and invoke or interact with third party services (e.g., a restaurant reservation portal, a social networking website, a banking portal, etc.) [0087]. For example, the speech input from the first user of user device 104 states, “At 3:25 PM, send show times to Jessica for tonight's showings of Charade at the Retro Theater.” In this example, the digital assistant is configured to send the information item (e.g., evening showtimes of Charade at the Retro Theater) to the third party recipient (e.g., Jessica) once the predetermined condition 
	The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Zambetti in view of Nayar and Gruber’s task management system to include sending a third-party service or application a task at a scheduled time as taught by Cash in order to automatically complete tasks without further review and instruction from the first user (Cash e.g. [0006]).
As per claim 16 (Currently Amended), Zambetti in view of Nayar teach the method of claim 11, wherein the third-party service or application is sent the at least one of the subset tasks of the UGIT at a scheduled Page 7 of 23Application No. 15/866,770Attorney Docket No. 403314-US-NP/28841.342529Reply to Office Action of: 11/24/2020time.
Zambetti in view of Nayar teach assigning at least one of the subset tasks to task-users (Nayar e.g. Figs. 1-2, Nayar teaches techniques for distributing tasks to skilled workers participating in a managed crowd-sourcing workforce (Abstract). Each task may be divided into smaller subtasks. Each crowd worker is then assigned to complete a task or, if a task is divided into subtasks, one or more of the subtasks, after which the crowd worker completes the assigned work, where the assigned work includes tasks and/or subtasks [0005].)
Zambetti in view of Nayar do not explicitly teach wherein at least one of the subset tasks is delegated to a third-party service or application.
However, Gruber teaches assigning a subtask to a third-party service (Gruber e.g. Gruber teaches methods, systems, and computer readable storage media that integrate a digital assistant system with one or more third party service provider systems to generate a response to a user request based on information or assistance obtained from 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Zambetti in view of Nayar’s task management system to include integration with third party service providers as taught by Gruber in order perform tasks that the digital assistant system and/or task-users cannot otherwise perform (Gruber e.g. [0005]).
Zambetti in view of Nayar and Gruber do not explicitly teach wherein the third-party service or application is sent the at least one of the subset tasks of the UGIT at a scheduled time.
However, Cash teaches wherein the third-party service or application is sent the at least one of the subset tasks of the UGIT at a scheduled time (Cash e.g. Fig. 1, Cash teaches methods, device, systems, and non-transitory computer readable storage media for operating a digital assistant so as to share an information item with a third party [0005]. Digital assistant system can perform requested tasks and provide requested advice, information, or services [0003]. Fig. 3A Fig. 3A digital assistant system task flow processor 342 employs the assistance of a service processing module 346 to complete a task requested in the user input. Service processor 346 can act on behalf of task flow processor 342 to interact with other user applications installed on the user device, and 
	The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Zambetti in view of Nayar and Gruber’s task management system to include sending a third-party service or application a task at a scheduled time as taught by Cash in order to automatically complete tasks without further review and instruction from the first user (Cash e.g. [0006]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624